Case 1:20-mc-00387-JGK-KHP Document 56 Filed 07/01/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MOHD NAJIB BIN ABD RAZAK,,

Petitioner,

TIMOTHY LEISSNER AND THE
GOLDMAN SACHS GROUP, INC.,

Respondents.

 

 

No. 1:20-me-00387(JGK)(KHP)

Hon. John G. Koeltl
United States District Judge

Hon. Katharine H. Parker
Magistrate Judge

NOTICE OF MOTION TO
WITHDRAW AS COUNSEL

PLEASE TAKE NOTICE that going forward Petitioner Mohd Najib Bin Abd Razak will

no longer be represented in this matter by David Locke Hall.

Accordingly, pursuant to Local Rule 1.4, Petitioner respectfully requests that the Court

otder the withdrawal of counsel, David Locke Hall and no longer send him docketing notifications

via the ECF system. As counsel Kevin Carroll, Paul Aaron Tuchmann and John Matthew

Doroghazi will continue to represent Petitioner, Mr. Hall’s participation is no longer necessary.

Withdrawing counsel is neither retaining nor charging a lien.

 

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#:..

DATE FILED: £7/22/2¢2 |

 

 

 

 

 
Case 1:20-mc-00387-JGK-KHP Document56 Filed 07/01/21 Page 2 of 2

Dated: July 1, 2021

Respectfully submitted,

t/ David L. Hall

DAVID LOCKE HALL
Attorney

Wiggin & Dana, LLP
Liberty Place, 2

50 S 16" Se. #2925
Philadelphia, PA 19102
Tel: (215) 988-8325
Email: dhall@wiggin.com

Counsel for Petitioner

 

 
